COURT OF APPEALS EIGHTH
                               DISTRICT OF TEXAS EL PASO

FERMIN GARZA, JR.,                                 )
                                                   )            No. 08-13-00116-CV
              Appellant,                           )
                                                   )     Appeal from the 112th District Court
vs.                                                )
                                                   )          of Crockett County, Texas
ESTALFO VARGAS, ET UX.                             )
                                                   )          (TC# 98-08-006120-CV)
              Appellee.                            )

                                          ORDER

       The reporter’s record in the above styled and numbered cause was originally due June 15,
2013 but the time for filing was extended to October 19, 2013. The reporter’s record has not been
filed.

         It is therefore ORDERED that the trial judge conduct a hearing to determine whether
appellant has been deprived of a reporter’s record for any reason, and to make appropriate
findings and recommendations. The record of such hearing, including any orders and findings
of the trial judge, shall be certified and forwarded to this office on or before December 20,
2013.

       IT IS SO ORDERED this 20th day of November, 2013.



                                                       PER CURIAM

Before McClure, C.J., Rivera, and Rodriguez, JJ.